                      IN THE UNITED ST ATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES                                )
                                             ) CR 08-135
        V.                                   ) CV 19-714

TA VIUS SMITH

                                  MEMORANDUM ORDER

        In this action, Defendant previously filed three Motions to Vacate pursuant to 28 U.S.C. §

2255. The first, filed on October 18, 2010, was denied pursuant to a collateral attack waiver in

Defendant's plea agreement. The second, filed on June 17, 2016, was voluntarily dismissed. The

third, filed on April 30, 2018, was denied and dismissed by Order dated August 16, 2018, as a

second or successive petition that required certification by the Court of Appeals. By Certified

Order in Lieu of Final Mandate dated February 12, 2019, the Court of Appeals denied a

certificate of appealability.

        On June 18, 2019, Defendant filed another Section 2255 Motion. The Government has

responded thereto with a Motion to Dismiss, arguing that it is an unauthorized second or

successive petition. "Federal courts are authorized to dismiss summarily any habeas petition that

appears legally insufficient on its face." McFarland v. Scott, 512 U.S. 849, 856, 114 S. Ct. 2568,

129 L. Ed. 2d 666 (1994). Defendant's petition will be dismissed as an unauthorized second or

successive petition, without prejudice to Defendant to reassert his claims should he obtain the

appropriate certification from the Court of Appeals. AND NOW, this      J.f '/a; of August, 2019,
IT IS SO ORDERED.


                                             B~,%.~
                                             Donetta W. Ambrose
                                             Senior Judge, U.S. District Court
